Title: 29th.
From: Adams, John Quincy
To: 


       Mr. Wibird preach’d all day from John I, 47. Jesus saw Nathanael coming to him, and saith of him, Behold an Israelite indeed in whom is no guile! Mr. W. is said to be so fond of his ease, that he seldom writes new Sermons, but preaches his old ones over and over, frequently. But this was new, and one of the best that I ever heard him deliver, full of judicious reflections, and wise instructions, which proves that if he is not of great service to the People, of this parish, as a moral teacher, it is not for want of sufficient abilities. The family here, are in affliction, on account of the Death of Mr. Perkins in Virginia, a young gentleman, who resided in the house some months, and endeared himself to the whole family. A more particular attachment between him, and Eliza, renders his loss more distressing to her, than to the rest; and her great sensibility deepens the wound. Her grief is silent, but is painted expressively on her countenance.
      